Title: To George Washington from Gouverneur Morris, 27 May 1791
From: Morris, Gouverneur
To: Washington, George

 

Dear Sir
Paris 27 May 1791

I did intend to give you a pretty full detail of various Matters and Things by Colonel Ternant who will have the Honor to deliver this Letter but I am just about setting off to London which prevents me. Colo. Ternant however will give you every Information respecting the Decrees of the Assembly affecting our Commerce and the like—This he will do confidentially as a man of Honor at least so I beleive because in the first Place there is no Secret in them and because secondly he is very much disposed to do what we would wish to have done, and no man is better informed Very few so well. Accept I pray you the Assurances of my sincere Regard and beleive me truly yours

Gouvr Morris

